PER CURIAM.
Plaintiff DSC of Newark Enterprises, Inc. appeals from an order of the Tax Court denying its motion to establish the amount of refund due from defendant South Plainfield Borough as a result *508of judgments entered by the Tax Court reducing the local property tax assessments for plaintiff for the tax years 1994, 1995 and 1996.
There is no dispute as to the gross amount of refunds due plaintiff from the Borough. The issue on appeal involves the amount of a claimed delinquency in sewer payments due from plaintiff to defendant which the Borough has applied against ordered tax refunds pursuant to N.J.S.A 54:4-134. Since there is no dispute over the amount of the tax assessment, Judge Andrew of the Tax Court correctly held that he lacked jurisdiction since the issue concerned the correctness of disputed sewer charges.
We have carefully considered the record as well as the contentions and supporting arguments of plaintiff. We affirm essentially for the reasons given in Judge Andrew’s thorough opinion of July 11, 1997 reported at 17 N.J. Tax 510 (Tax 1997).
Affirmed.